Title: From Thomas Jefferson to James Brown, 11 September 1792
From: Jefferson, Thomas
To: Brown, James



Dr. Sir
Monticello Sep. 11. 1792.

According to what I mentioned in my letter of July 29. I have given orders to Bedford to handle his tobacco well and sort it, this year, for the London market, and to get it to Richmond with as little delay as possible, there to be delivered to you for consignment on my account to Mr. Donald. Perhaps I may take a couple of hogsheads of it to ship to another market, for a particular object. Having occasion for money for my journey to Philadelphia, and Colo. Monroe setting out for Richmond, I take the liberty, according to the permission in your letter of Aug. 1. of asking 50. dollars to be sent me by him, which with the balance of the account you sent me must be placed to that of my tobacco. I am with great esteem Dr. Sir Your most obedt. humble servt

Th: Jefferson

